Citation Nr: 1233464	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-41 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for headaches. 

3. Entitlement to service connection for bronchitis. 

4. Entitlement to service connection for a right hip disability. 

5. Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to December 1986, and from November 1990 to March 1991. 

These issues come before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho. These issues were remanded in July 2011 for a videoconference hearing to be scheduled. That hearing was held in June 2012, and these claims now return before the Board.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by chronic headaches which is related to the Veteran's active service, and no such disability manifested to a compensable degree within a year of his discharge from service.

2.  The Veteran does not have a disability manifested by chronic bronchitis which is related to the Veteran's active service, and no such disability manifested to a compensable degree within a year of his discharge from service.

3.  The Veteran's right hip disability is not related to the Veteran's active service, and was not aggravated by service beyond its normal progression.

4.  The Veteran's left hip disability is not related to the Veteran's active service, and was not aggravated by service beyond its normal progression.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for chronic headaches are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria to establish service connection for chronic bronchitis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

3.  The criteria to establish service connection for a right hip disability, to include on the basis of aggravation, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2011).  

4.  The criteria to establish service connection for a left hip disability, to include on the basis of aggravation, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2011).  

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 




The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim. As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice by a letter dated in December 2008, which complied with the law. The RO notified him of the evidence needed to substantiate his claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty. The RO also provided the Veteran all necessary information on disability ratings and effective dates. The RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source(s). The
RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

VA also must assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. 38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, as to those issues being finally decided in this appeal, including service treatment and personnel records and post-service VA and private treatment records. The RO also afforded the Veteran a VA examination, during which an examiner addressed the question of aggravation of the Veteran's pre existing hip disabilities. The Veteran also received a hearing before the undersigned Veterans Law Judge in June 2012. 


Analyses

The Veteran seeks a grant of service connection for chronic headaches and chronic bronchitis, claiming that he incurred these disabilities in service.  The Veteran further claims that his pre-existing right and left hip disabilities were aggravated in service. The claims will be denied. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet.App. 110 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. Id. at 498 (holding that, on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). Once evidence is determined to be competent, its credibility must be evaluated. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including arthritis,  if a Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge. 38 U.S.C.A. §§ 1101, 1112(a), 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 , 1137 (West 2002). Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b)  (2011), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. Id.  § 3.304(b)(1). 

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); 38 U.S.C.A. § 1153  (West 2002). 

If the presumption of sound condition is not rebutted, "the Veteran's claim is one for service connection." Wagner, 370 F.3d at 1096 . That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service. Id.; 38 C.F.R. § 3.322  (2010).  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet.App. 398, 402 (1995). See also Davis at 1345 (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for headaches. While the Veteran's service treatment records do show several instances of complaints of headaches, these were associated with viral infections such as colds, which were acute and transitory, and resolved without residuals; and as a manifestation of his now-service-connected bipolar disorder. The Veteran was noted in November 1983 to have a variety of symptoms, including headaches with mental changes, and transient irritability. At that time, the Veteran was not provided with a comprehensive diagnosis, and the Veteran's headaches, irritability, and mental changes were noted to be resolved. 

The Veteran now alleges that he has had headaches during and since service. However, apart from the service treatment records reviewed above, there is no further medical or credible lay evidence of record showing any diagnosis of chronic headaches. The remainder of the Veteran's service treatment records show no complaints of, or treatment for, headaches, and no medical records since service show a diagnosis of headaches. In particular, in medical history questionnaires dated in September 1988 and in February 1991 (just prior to his separation from the Armed Forces), the Veteran then denied having or ever having had frequent or severe headaches. No neurological disorder was found by the service department medical examiner. 

Given that the Veteran himself provided this report shortly before his discharge from active duty, his denial is highly probative evidence which contradicts the Veteran's current account. These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).




The Veteran was not provided with a VA examination regarding his claim of entitlement to service connection for headaches. VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006). However, the Veteran's report of a continuing headache disorder since service is not credible. 

Service connection is also not warranted for bronchitis. While the Veteran had bronchitis in service (see October 1985 service treatment record) and was diagnosed with viral bronchitis in March 2006 and February 2008, there is no competent evidence of record linking the Veteran's treatment in service once for bronchitis in 1985 to diagnoses of bronchitis made over 20 years later. Moreover, in September 1988, the Veteran denied then having or ever having had shortness of breath. While he reported such a symptom in February 1991, it was attributed by medical examiner to a recent attack of pneumonia which had resolved prior to the Veteran's discharge from active duty. 

Further, the Veteran does not currently have a diagnosis of chronic bronchitis, or any chronic respiratory disorder. While the Veteran has stated his belief, including in his most recent hearing testimony, that he has a chronic bronchitis disorder related to service, as a layperson, he is not competent to diagnose himself with chronic bronchitis, nor is he competent to offer testimony as to the medical relationship between his diagnosis of bronchitis in service, and any subsequent diagnoses of bronchitis.

The Veteran was not provided with a VA examination regarding his claim of entitlement to service connection for bronchitis. As noted above, VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon. However, also as noted above, the evidence of record does not show a diagnosis of a chronic disability manifested by bronchitis. 

Service connection is not warranted for a right or left hip disability, including as based on aggravation. The record indicates that the Veteran had a hip condition prior to service, and the Veteran has conceded this in his June 2012 hearing testimony. Further, records from just prior to the Veteran's entry into service, specifically May and June 1982, clearly show that the Veteran had slipped capital femoral epiphyses bilaterally, which were both pinned several years prior to service. However, a June 1982 evaluation noted that X-rays of the femoral heads looked essentially normal. The pins had been removed. The joint space was not narrowed at all, and there was no deformity of the femoral head or neck. At that time, a physician stated that he saw no reason why the Veteran could not be enlisted into active duty. Thus the evidence unquestionably shows that the Veteran had a hip condition prior to entry into service, although it appears to have been asymptomatic upon his entry in service.

However, the Veteran is not contending that he incurred any hip disability on active duty, rather, he is contending that his pre existing hip disability was aggravated in service, beyond its normal progression. In this regard, the Board finds that the evidence of record clearly and unmistakably indicates that the Veteran did not have a permanent aggravation of his preexisting hip disability in service, beyond its normal progression.

The evidence does show that the Veteran was seen in July 1984 for right hip pain, and in August 1986 for pain in his hips, which was apparently diagnosed as "questionable hip bursitis." However, a report of September 1988 medical examination, for entry into reserve service, showed no complaints of or diagnosis of any hip disability. Further, the Veteran's medical records show no further complaints of any hip pain until many years after service; a January 2011 VA treatment record shows a complaint of left hip pain after slipping and falling on ice.  Thus, these two reports of hip pain in service appear to therefore be evidence of temporary flare-ups, which, as noted above, is not sufficient to find permanent aggravation.  Falzone.

Also of record is a VA examination conducted in December 2009 specifically to address the issue of aggravation. At that time, the Veteran's pre service history of surgical hip pinning was noted. The Veteran reported that he had not been seen by anyone for hip problems over the years. The Veteran noted currently he had problems with pain and stiffness of his hip joints. He also reported weekly moderate flare ups of hip pain lasting 1-2 days, precipitated by cold wet weather and extra activities, and alleviated by warmth, rest, and medication. 

Clinical evaluation indicated that his hips were also noted to have tenderness with overuse. Range of motion testing of the hips bilaterally showed flexion of 0 to 125, extension of 0 to 30, abduction of 0 to 45, with no evidence of pain on motion of either side. X-rays of the Veteran's hips taken at that time showed no signs of acute fracture or dislocation, but sclerosis at the level of the left and right acetabulum were noted. The Veteran was diagnosed with mild degenerative joint disease of the right and left hip. The Veteran's final diagnosis was mild degenerative joint disease of both hips resulting in bilateral hip pain. The examiner noted that this disability has no significant effects on the Veteran's occupation or daily activities. 

Significantly, the examiner concluded that the Veteran's hip disability was not permanently aggravated by his active duty. In support of that opinion, the examiner noted that the Veteran had not required "much to any" continuing care over the years, and that the Veteran's hips were only showing mild degenerative disease per X-rays at this time, which the examiner assessed were likely age related or congenital related.  Thus the medical evidence of record indicates that the veteran's hip disabilities were not aggravated by service.

The Veteran has not submitted a competent medical opinion refuting that stated above. While the Veteran has recently submitted non-VA medical records indicating current treatment for bilateral hip symptoms, these are not relevant to the question of aggravation. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The Veteran's assertions thus represent the only evidence of record linking his current hip disability to aggravation in active service. The Veteran is competent to report and describe his circumstances of service. He is also competent to report when he began having hearing difficulties. He is not, however, competent to diagnose whether his pre existing hip disability was permanently aggravated by service, beyond its normal progression.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  Thus, the Board finds that the preponderance of the evidence of record is against a grant of service connection for a left or right hip disability, including as based on aggravation.

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA. VA is responsible for considering all such evidence, lay and medical. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this case, the evidence is not in relative equipoise. Rather, a preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule is not for application and the claims must be denied.  


ORDER

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for bronchitis is denied. 

Entitlement to service connection for a right hip disability is denied. 

 Entitlement to service connection for a left hip disability is denied.


REMAND

As to the Veteran's request to reopen a claim of service connection for a back disability, further development is warranted. In the Veteran's recent hearing testimony, he indicated that he had received treatment for his back from an osteopath, Dr. Cole, and specifically indicated those records were not associated with the Veteran's claims file, and he had not made an effort to obtain those records. The Veteran's representative submitted some records in association with the Veteran's hearing, however, there are no records from Dr. Cole, and it does not appear that an attempt has been made to receive those records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must request that the Veteran provide the names, addresses, and dates of treatment of any health care providers, both VA and non-VA, who have treated him for any back disability since service. After securing any necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records. 

Specifically, the AMC/RO will request copies of any treatment records from Dr. Cole, an osteopath who has treated the Veteran for his back disability.

2. Thereafter, the AMC/RO must readjudicate the Veteran's petition to reopen his claim of service connection for a back disability. If new and material evidence is presented, the AMC/RO must consider whether additional medical or factual development under VA's duty to assist is warranted. At all events, if any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


